 In the Matter of THE MAY DEPARTMENT STORES COMPANYD/B/A FA-MOUS-BARR COMPANYandELEVATOR OPERATORS AND STARTERS, LOCAL50-E, A F L.In the Matterof THE MAYDEPARTMENT STORES COMPANYD/B/A FA-MOUS-BARR COMPANYandLOCAL 372, UNITED RETAIL, WHOLESALE,AND DEPARTMENT STOREEMPLOYEES OF AMERICA,C. I. O.Cases Nos. 14-R-779 and 14-R-794, respectivelySECOND SUPPLEMENTAL DECISIONDIRECTIONANDORDERJune 13, 1945On January 1, 1944, the National Labor Relations Board issued a Deci-sion and Direction of - Elections in the above-entitled proceedings,' onMarch 31, 1945, a Supplemental Decision and Order Setting Aside Elec-tions,' and on April 24, 1945, a Second Direction of Elections. Pursuant tothe Second Direction of Elections, and in accordance with the Rules andRegulations of the Board, the Regional Director, on May 21 and 22, 1945,conducted separate elections among elevator operators and among generalstore employees in respective units previously found to be appropriate forsuch employees Tallies of ballots were prepared and duly served on theparties.No objections to the tallies of the ballots or to the conduct of theelections have been filed by any of the parties.As to the election among general store employees, the results are asfollows:Approximate number ofeligiblevoters2914Valid votes counted2447Votes cast for Local 372, CIO970Votes castagainst participatingUnion14771 54 N. L. R. B. 2302 61 N. L. R. B. 25862 N L. R B., No 56.375 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDChallenged ballots208Void ballots20Since no bargaining representative has been selected by a majority ofemployeesvoting inthis election, we shall dismiss the petition coveringgeneralstore employees filed herein.As to, the election held among elevator operators, the results are asfollows:Approximate number of eligible voters63Validvotes counted46Votes cast for AFL15Votes cast for CIO14Votes castagainst participatingUnions17Challengedballots9Void ballots2Since the number of challenged ballots was sufficient to affect the subse-quent procedure, the Regional Director investigated the challenges, and onMay 29, 1945, issued and duly served on the parties his Report on Chal-lenges. The Regional Director finds that the nine challenged voters wereeligible voters within the unit found appropriate for elevator operators bythe Board and that theparties ata preelection conference so agreed, andrecommended that the challenges be overruled. None of the parties hasfiled any exceptions to the Regional Director's findingsand recommenda-tions with respect to the challenges. The nine challenged voters were chal-lenged by observers of Local 372, United Retail, Wholesale, and Depart-ment Store Employees of America,an organizationaffiliated with the Con-gress of Industrial Organizations and herein called the CIO. On May 28,1945, the CIO, by letter addressed to the Regional Director asked leave towithdraw its challenges. On May 25, 1945, both the participating unionsfiled requests for a run-off election.We shall adopt the findings of the Regional Director with respect to thevalidity of the challenged ballots and find that the challenged voters wereeligible to vote and their ballots are hereby declared valid.We shall directthat their valid votes be opened and counted, since the results of the count-ing of the challenged ballots may determine the choice of representativesto appear on the ballot in the run-off election. The Regional Director rec-ommends that, upon the counting of the challenged ballots, the run-offelection be held straightway before any formal report be made to theBoard upon the results of the election. The Company takes exception tothis recommendation.We find no merit in the exceptions, and they arehereby overruled.We shall direct that the Regional Director, after count-ing the ballots and preparing a new tally, proceed directly with the run-offelection, designating the choices upon the ballot in accordance with ourpresent practice. THE MAY DEPARTMENT STORES COMPANY377DIRECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with The May Department StoresCompany, d/b/a Famous-Barr Company, St. Louis, Missouri, the RegionalDirector for'the Fourteenth Region shall, pursuant to the Rules and Regu-lations of the Board, set forth above, and subject to Article III, Sections10 and 11, of said Rules and Regulations, within ten (10) days from thedate of this Direction, open and count the ballots of all challenged votersin the second election conducted among elevator operators on May 21 and22, 1945, and prepare a tally of the ballots ; that he directly proceed to con-duct the run-off election and that he thereafter prepare and serve upon theparties a Supplemental Report embodying therein his findings and recom-mendations as to the results thereof.ORDERThe National Labor Relations Board hereby orders that the petition forinvestigation and certification of representatives of employees of The MayDepartment Stores Company, d/b/a Famous-Barr Company, St. Louis,Missouri, in Case No. 14-R-794 be, and it hereby is, severed from CaseNo. 14-R-779, and dismissed.